United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      June 13, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 05-51594
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

                                versus

                              TONY DAVIS,

                        Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 1:96-CR-190-1
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tony   Davis,   former   federal    prisoner   #   68917-080**,     was

convicted on eight counts of conspiracy, wire fraud, travel and

transportation of securities for fraudulent purposes, and money

laundering.    See United States v. Davis, 226 F.3d 346, 348 (5th

Cir. 2000).    The district court sentenced Davis to 60 months of

imprisonment on the conspiracy and wire fraud counts and 97 months

of imprisonment on the remaining five counts, to run concurrently.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       Davis was released from prison on August 13, 2004.
However, he is still serving his 36-month term of supervised
release.
                               No. 05-51594
                                    -2-

The district court also ordered Davis to pay restitution in the

amount of $3,609,937.79.      This court affirmed Davis’s conviction

and sentence.      Id. at 349, 360.   Davis now appeals the district

court’s orders denying miscellaneous motions (docket entry 519) and

amending the conditions of Davis’s supervised release by increasing

his monthly restitution payments from $100 to $300 (docket entry

500).

     Davis does not address, in the context of the instant appeal,

the district court’s statement in docket entry 519 that all of the

issues raised in his motions were addressed in previous orders.

Accordingly, Davis’s appeal of docket entry 519 is dismissed for

failure to adequately brief.      See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993). Davis’s argument that exculpatory evidence

and records were concealed from him during discovery is similarly

inadequately briefed.        Any purported appeal on this issue is

dismissed.    See id.

     Davis’s appeal from the district court’s order amending the

conditions of supervision by increasing his monthly restitution

payments from $100 to $300 (docket entry 500) is moot.                    The

district   court   subsequently   entered     an    order   again   modifying

Davis’s    conditions   of   supervision    by     increasing   his   monthly

restitution payments from $300 to $600. Davis explicitly agreed to

the modification.       Thus, he is no longer bound by the order he

seeks to appeal.     See United States v. Hunt, 940 F.2d 130, 131-32

(5th Cir. 1991).
                             No. 05-51594
                                  -3-

     Davis’s motion to hear his appeal on an expedited basis and

his motion for judicial notice are denied.   All other outstanding

motions are hereby denied.

     APPEAL DISMISSED; MOTIONS DENIED.